Citation Nr: 0911406	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-06 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 2002) for additional disability of the right foot, 
claimed as the result of surgical treatment at a Department 
of Veterans Affairs (VA) medical facility in March 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from May 1961 to May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which denied the benefit 
sought on appeal.  

In a statement submitted along with his February 2009 
substantive appeal, the Veteran stated he had two strokes 
three days after taking medication prescribed by VA.  The 
Veteran appears to be raising a claim for service connection 
for strokes. This matter is referred to the RO for 
appropriate action.   

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

VA treatment in March 2003 did not result in additional right 
foot disability.  


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
the right foot following surgical treatment at a VA medical 
facility in March 2003, have not been met.  38 U.S.C.A. §§ 
1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159(a), 
3.361 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA. See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, the 
VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded. Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

In a June 2004 letter and a December 2005 statement of the 
case, VA notified the appellant of the information and 
evidence needed to substantiate and complete a claim.  This 
notice discussed the matter generally, and specifically 
addressed the claimed issue, including notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain.

VA has a duty to assist the appellant in the development of 
the claim. This duty includes assisting the appellant in the 
procurement of records pertinent to the claim. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159. VA has fulfilled its duty to assist 
the appellant by obtaining identified and available evidence 
needed to substantiate the claim.  The claim was subsequently 
readjudicated in the statement of the case.  While the 
appellant may not have received full notice prior to the 
initial decision, after pertinent notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  The claimant was provided 
the opportunity to present pertinent evidence.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.


II.  Analysis of Claim

The appellant contends that he is entitled to benefits under 
the provisions of 38 U.S.C.A. § 1151 for additional 
disability as a result of VA treatment.  In a June 2004 
letter, the Veteran asserted that he had additional 
disability that was caused by an operation in March 2003 at 
the Salem, Virginia VA Medical Center.  

In the June 2004 letter, the Veteran further stated that the 
VA orthopedic surgeon who performed the surgery told him that 
after the surgery he would be able to straighten his toes and 
eliminate the original pain between the second and third 
toes.  The Veteran stated that following the surgery, he had 
approximately the same deformity of toes and bunions as 
before, and continued to have the same pain and more one and 
one-half years later.  

The Veteran stated that after the surgery he had to be 
treated for severe infection.  He stated that he had constant 
uncomfortable feelings and numbness, and had a webbed toe for 
no apparent reason-a result the possibility of which the 
physician did not discuss before the operation.  As part of 
the surgery two pins were installed in the big toe, which 
caused great pain after surgery, and which were later 
painfully removed. 

The Veteran cited a number of symptoms including stinging, 
aching, and pain after standing on hard floors for one and 
one-half hours.  He had a limp and could not bend his toes, 
which results in an inability to squat or bend forward, or go 
down on one knee an kneel.

In a statement submitted with his February 2009 substantive 
appeal, he stated that before the surgery he was able to 
tolerate normal work related duties such as standing, 
walking, climbing, crawling, etcetera; but that since then, 
he could not perform these duties without severe pain and 
discomfort with or without orthotics.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if the additional disability were service 
connected.  For claims filed after October 1, 1997, such as 
this one, benefits shall be awarded for qualifying additional 
disability if the disability was not the result of the 
Veteran's willful misconduct; and the disability was caused 
by hospital care or medical treatment furnished by the VA; 
and the proximate cause of the disability was either: 

(1) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination, or 

(2) an event not reasonably foreseeable. 

See 38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the Veteran's additional disability.  Merely 
showing that a veteran received care, treatment, or 
examination and that the Veteran afterward had additional 
disability does not establish causation. 38 C.F.R. § 
3.361(c)(1).  Additionally, hospital care, medical or 
surgical treatment, or examination cannot be found to cause 
the continuance or natural progress of a disease or injury 
for which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that "carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination" proximately caused additional 
disability, it must be shown that the hospital care, medical 
or surgical treatment, or examination either:

(1) caused the Veteran's additional disability and 
VA failed to exercise the degree of care that would 
be expected of a reasonable healthcare provider; or 

(2) VA furnished the hospital care, medical or 
surgical treatment, or examination without the 
Veteran's or, in appropriate cases, his 
representative's informed consent. 

38 C.F.R. § 3.361(d)(1). 

Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32.  Minor deviations from the requirements of 38 C.F.R. § 
17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's death was an event 
not reasonably foreseeable is in each case a determination to 
be based on what a reasonable healthcare provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable healthcare 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 
3.361(d)(2).

Under 38 C.F.R. § 17.32, informed consent is the freely given 
consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner, who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment, must explain in language 
understandable to the patient or surrogate the nature of a 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects; reasonable and available alternatives; and 
anticipated results if nothing is done. The patient or 
surrogate must be given the opportunity to ask questions, to 
indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.

38 C.F.R. § 17.32.   

In sum, basically, entitlement under 38 U.S.C.A. § 1151 
requires the following.  First the evidence must show that 
the VA treatment actually caused the claimed disability-not 
that disability merely came into existence chronologically at 
the time of or after the treatment.  If there is actual 
causation, then the evidence must show that the resulting 
disability resulted from (was proximately caused by) 
either (1) carelessness, negligence, lack of proper skill, 
error in judgment, or similar kind of fault by VA in 
providing the treatment (either by failure to exercise degree 
of care expected of a reasonable healthcare provider, or by 
providing the treatment without providing informed consent); 
or (2) an event not reasonably foreseeable; that is, an event 
which a reasonable healthcare provider would not have 
foreseen to be an ordinary risk of the treatment. 

The material evidence of record in this case includes VA 
medical records of treatment before and after the subject VA 
surgical treatment in March 2003; as well as treatment 
records associated with the surgery itself, and the report of 
a medical expert opinion on the matter procured in October 
2004, and the report of VA examination in August 2004.  

VA orthopedic clinic records show that the Veteran was seen 
on March 4, 2003 for complaints of a painful hallux valgus 
and overlapping second toe and Morton's neuroma symptoms 
involving the common digital nerve to the second and third 
toes.  The Veteran's chief complaint was right foot pain.  
The Veteran stated that most of the pain was surrounding the 
big toe and the second toe.  Pain was worse with walking and 
wearing shoes.  He had been taking NSAIDS for the pain, which 
gave him only temporary relief.  Recent X-rays demonstrated 
hallux rigidis and a 2nd hammertoe.

The treatment provider noted that the Veteran had a prominent 
third metatarsal head plantar wart and supination of the 
first ray, believed to have led to the deformity.  He also 
had hallux valgus at the interphalangeal joint of the hallux, 
requiring correction.  

The record shows that the physician planned to perform 
surgery, a right hallux valgus, 2nd hammertoe repair, on 
March 17, 2003.  The treatment provider, a VA orthopedic 
surgeon, further stated that he was planning either an 
osteotomy of the proximal first metatarsal or possibly 
Lapidus procedure fusing the first metatarsophalangeal joint 
into a more flexed position and then performing a distal 
realignment and osteotomizing the distal phalanx to correct 
the hallux valgus interphalangeus.  He also planned to 
perform a correction of the fixed hammertoe deformity of the 
second toe and a decompression of the common digital nerve to 
the second and third toes.  The surgeon stated that this was 
explained to the Veteran.  

The March 17, 2003 operative report contains a preoperative 
diagnosis of right hallux valgus with overriding toes.  At 
that time the Veteran underwent right bunionectomy, proximal 
first metatarsal osteotomy with distal soft tissue 
realignment, excision of base of proximal phalanx of right 
second toe with extensor tenotomy, subtotal webbing of second 
and third toes, neurolysis of the common digital nerve to the 
second and third toes.  

The description of the procedure does not indicate any event 
occurred during the procedure that was noted to be unexpected 
or not reasonably foreseeable.  Toward the conclusion of the 
description, the surgeon noted in part, that the combined 
procedures nicely corrected the bunion deformity.  At the end 
of the surgery, the Veteran was placed in a postoperative 
shoe and "taken to the recovery room in satisfactory 
condition."  The post-operative diagnosis was hallux valgus 
with overriding 2nd hammertoe, Morton's neuroma.  Post-
surgery notes show that no problems were noted immediately 
following surgery.

The Veteran was seen two days earlier than scheduled, on 
March 26, 2003, because of increasing redness and pain.  
Objectively the Veteran seemed to have some cellulitis about 
the medial border of the foot and up the tip of the big toe.  
He was treated with an injection of Rocephin, and started on 
Levaquin 500 mg daily.  

When seen in April 2003, X-rays showed healing osteotomies of 
the distal phalanx, and the base of the first metatarsal.  
The surgeon felt the Veteran was doing well, and was able to 
bear partial weight.  

When seen in May 2003, the Veteran was still having a lot of 
redness and swelling.  The treating surgeon told the Veteran 
there might be a possibility of the need to conduct a Keller 
type bunionectomy or effusion of the helix if the deformity 
recurs to any greater extent than it was then.  

When seen at the VA orthopedic clinic in September 2003, 
there was a mild to moderate amount of swelling about the 
foot, with minimal to no tenderness about the incision site.  
He had good syndactyly of the second and third toes, and a 
hallux valgus deformity was still present.  There was no 
tenderness to palpation about behind the midfoot; and 
subtalar and midfoot motion was with full range of motion to 
the ankle.  On sensory examination, there was slight 
hypesthesia over the plantar aspect of the great toe.  He was 
comfortable in his regular shoes.  The provider felt that the 
Veteran was doing well postoperatively with minimal 
discomfort about the foot.  The provider discussed with the 
Veteran the possibility that if the Veteran had recurrence, 
then the Veteran could undergo a Keller procedure for the 
great toe and possible fusion of the PIP joint of the second 
toe.

A January 2004 orthopedic clinic note indicates that the 
Veteran was seen still concerned with the post-operative 
right forefoot, but "claims that it is not only better but 
he is comfortable with full weight bearing, as desired, 
requiring no special orthotic correction, shoe use, 
analgesics, nor walking aids."

The report of an August 2004 VA examination of the Veteran's 
right foot shows that the claims file was not available for 
review.  The Veteran reported complaints of pain occasionally 
at rest and always on weight bearing, weakness, stiffness, 
swelling, heat and redness, instability or giving way, 
"locking," fatigability, and lack of endurance.  There were 
no periods of flare-up except with extensive activity.  The 
Veteran was using a cane since the March 2003 surgery, and he 
reported having had two small strokes a month before.  He had 
since used a walker due to balance problems since the 
strokes.  

The examiner noted that a previous treatment note in January 
2004 indicated that the Veteran was not using orthotics 
because he was asymptomatic; however, presently the Veteran 
denied that he was asymptomatic in January 2004, and stated 
that he continued to have pain but that the orthotics 
aggravated the pain.  The Veteran reported that the condition 
of his right foot since the surgery made it difficult to 
work.

On examination, the Veteran had a marked lateral deviation of 
the great toe, 50 degrees at the metaphalangeal joint and 20 
degrees at the interphalangeal joint, towards the  small toe.  
The second toe was overriding.  He had claw and hammer 
deformity of the second, third, fourth, and fifth toes with 
the toes being held in position of flexion.  All toes were 
able to be straightened passively. 

The Veteran could not straighten the toes actively.  The 
examiner described two associated scars, which were well-
healed and non-tender.  There was slight tenderness under the 
second metaphalangeal joint on the plantar surface, otherwise 
sensation was normal.  There was good circulation at the 
dorsalis pedis and posterior tibialis, and no obvious edema 
noted on the dorsal surface.  The Veteran complained of no 
significant pain with motion of the toes, but there was 
limitation.  The metaphalangeal joint showed a 30 degree 
dorsiflexion, and 10 degree flexion.  There was no obvious 
weakness. 

The examiner found no asymmetric or unusual wear pattern of 
the Veteran's shoes; and no skin or vascular changes other 
than the scars.  The Veteran had a hammer toe, claw toe 
deformity of the second, third, fourth, and fifth toes of the 
right foot that were passively correctable.  

After examination, the report contains a diagnosis of bunion 
with syndactyly of the great toe and second and third toes of 
the right foot, status post bunionectomy and operation for 
syndactyly with residuals.  There is no change in the 
examination with repetitive motion.  The examination report 
includes a number of pictures of the right foot, and a report 
of X-ray examination. 
 
In a September 2004 VA treatment note, the provider noted 
that the diabetic Veteran's chief complaint was painful 
elongated nails that caused marked limitation in ambulation 
due to pain and pressure from shoe gear and contracted digits 
and painful bunion.  The Veteran reported that following 
surgical correction of the bunion and hammertoe of the 2nd 
digit of the right foot, he had had exacerbation and 
recurrence of the deformities.  After examination the 
assessment included hallux abducto valgo bilateral with pain 
noted of the right foot; hammertoes 2-5 bilateral with pain 
of the right foot; and metatarsalgia of the right foot.

In an October 2004 memorandum to the Chief of Staff, 
following review of the record, a VA orthopedic surgeon 
provided the following responses in answer to requested 
opinions on this matter.  First, any surgery to the foot has 
the possibility of making the situation worse and should 
never be taken lightly; in fact, any surgery has a potential 
of making the situation worse.  Second, there was not a 
syndactyly of the great and second toe, but only of the 
second and third toe.  Third, the Veteran's letter of June 
16, 2004 indicated that he did not fully understand the 
operation that the VA surgeon had planned.  

Fourth, the author did not find a "permit" on the record, 
but in describing the portion of a March 2003 note in which  
the treating surgeon described the procedure to be done, the 
author of the October 2004 memorandum stated that this was an 
appropriate description of the procedure performed in March 
2003. 

Fifth, review of photographs and X-rays before and after the 
surgery reflected-cosmetically at least-a poor result, but 
that does not necessarily imply a poor functional result.  
The X-rays show very little, if any, change from that 
immediately before and that immediately after the surgery.  

Sixth, the orthopedic records, however, do not reflect a bad 
result.  It appears that the results have either deteriorated 
or the Veteran had grow less tolerant.  The Veteran was not 
wearing his orthotics and it is generally agreed that 
following this surgery, orthotics frequently do improve the 
results.  Therefore, the question was whether the Veteran's 
pain was severe enough for him to feel he requires orthotics. 

Seventh, the VA podiatrist's September 2004 note stated that 
the Veteran was not taking anything for pain; and that the 
wear pattern of the Veteran's shoes were normal, which does 
not imply a poor functional result.  

Based on the foregoing, the author of the October 2004 
memorandum opined the following: (1) I do not believe the 
Veteran had developed a chronic and permanent disability as a 
result of the treatment rendered; (2) I do not believe that 
the Veteran benefited from the surgery rendered; and (3) I do 
not believe that the outcome was "reasonably foreseeable." 

When seen in February 2005 for a VA podiatry follow-up visit, 
the Veteran reported complaints of right foot pain secondary 
to surgery, exacerbation and recurrence of the deformities 
(bunion and hammertoe 2nd digit of the right foot).  After 
examination the assessment included hallux abducto valgo 
bilateral with pain noted of the right foot; hammertoes 2-5 
bilateral with pain of the right foot; metatarsalgia of the 
right foot; and hallux limitus right 1st metaphalangeal 
joint.

After careful consideration, the Board finds that the 
preponderance of the evidence is against the claim for 
compensation benefits under 38 U.S.C.A. § 1151 for additional 
disability of the right foot as the result of VA surgical 
treatment in March 2003.  In applying the relevant VA laws 
and regulations to the facts of this case, as discussed 
above, the medical evidence does not show that the Veteran 
has additional disability of the right foot following VA 
surgical treatment.  

The most revealing evidence on this matter is contained in 
the recent opinion provided by a VA medical expert in October 
2004.  After considering the record before and after the 
surgical procedure up to the time of the opinion, that 
orthopedic surgeon concluded with an opinion that the Veteran 
had not developed a chronic and permanent disability as a 
result of the treatment rendered.  

The remainder of the medical evidence on file does show any 
contrary opinions or evidence otherwise.  Prior to the March 
2003 surgery, the Veteran's chief complaint was right foot 
pain, caused by right foot symptomatology variously described 
by treatment providers.  At the time of the procedure, the 
operative report contains a preoperative diagnosis of right 
hallux valgus with overriding toes.  The operative report 
noted that the indications for surgery included that the 
Veteran had a severe hallux valgus deformity with an 
overriding second toe which was hammered, and he was 
experiencing Morton's neuroma symptoms that seemed to be 
referred to the common digital nerve to the second and third 
toes.  The operation was for the purpose of improving the 
shape of the foot and hopefully to relieve the Morton's 
neuroma symptoms.
 
Post-operatively, as reflected in the VA medical records 
discussed above, there may not have been remarkable 
improvement, or an outcome successful in that there was a 
positive result.  Importantly, however, the medical record 
does not show that there was actual additional disability.  
After surgery, there ultimately remained right foot 
symptomatology variously diagnosed, with complaints of 
painful right foot.  

The diagnosis on VA examination in August 2004 was as 
follows:  "Bunion with syndactyly of the great toe and 
second and third toes of the right foot, status post 
bunionectomy and operation for syndactyly with residuals.  
There is no change in the examination with repetitive 
motion."  Here, the medical evidence shows that the 
condition is is not qualitatively different from the 
symptomatology existing before service, and does not amount 
to actual additional disability.  In this regard, the 
reviewing orthopedic surgeon in October 2004 opined that the 
Veteran had not developed a chronic and permanent disability 
as a result of the treatment rendered.  

In sum, the preponderance of the evidence is against the 
Veteran's underlying predicate claim that there was actual 
additional disability of the right foot after the March 2003 
surgery by VA.  Given that the medical evidence does not show 
that there was additional disability following the March 2003 
VA surgical treatment, there is no reason to consider the 
logically downstream criteria of whether the claimed 
additional disability was caused by VA medical treatment; or 
whether there was a proximate cause of any claimed additional 
disability that would warrant entitlement to compensation 
benefits under 38 U.S.C.A. § 1151.  See 38 U.S.C.A. § 1151.

Based on the foregoing, the Board concludes that the Veteran 
is not entitled to compensation benefits under 38 U.S.C.A. § 
1151 for additional disability of the right foot associated 
with surgical treatment by VA in March 2003.  The 
preponderance of the evidence is against the Veteran's claim 
that he has additional disability of the right foot as the 
result of such surgical treatment.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran may believe that he has additional right foot 
disability resulting from VA surgical treatment, which was 
proximately caused by either some fault of the VA or was an 
event not reasonably foreseeable.  He is, however, a layman, 
and as such he has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, based on the foregoing, 
the claim is denied. 
 

ORDER

Entitlement to compensation benefits under provisions of 38 
U.S.C.A. § 1151 for additional right foot disability due to 
VA surgical treatment in March 2003, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


